Back to Form 8-K Exhibit 99.1 CONTACTS: Investor relations: Media relations: Gregg Haddad 813-206-3916 gregg.haddad@wellcare.com Amy Knapp 813-290-6208 amy.knapp@wellcare.com WELLCARE REPORTS THIRD QUARTER 2010 RESULTS Tampa, Florida (November 4, 2010) — WellCare Health Plans, Inc. (NYSE: WCG) today reported results for the three and nine months ended September 30, 2010.As determined under generally accepted accounting principles (“GAAP”), the Company reported net income for the third quarter of 2010 of $42.9million, or $1.00per diluted share, compared with net income of $28.7million, or $0.68 per diluted share, for the prior year period. Adjusted net income for the third quarter of 2010 was $37.9 million, or $0.89 per diluted share, as compared with $34.7 million, or $0.82 per diluted share, for the same period in 2009.Adjusted net income excludes a benefit, net of certain expenses and before income taxes, of $7 million, which results from matters related to previously disclosed government investigations and related litigation.Additional information on this benefit is provided later in this news release. “We are pleased with our financial and operating results for the third quarter, which were driven by our progress in improving health care quality and access, ensuring a competitive cost structure, and re-establishing prudent, profitable growth,” said Alec Cunningham, WellCare’s chief executive officer.“We will sustain our focus on these objectives in 2011 to continue to strengthen our performance in meeting the needs of our members, government customers, and business partners.” In addition to results determined under GAAP, net income and certain other operating results described in this news release are reported after adjustment for certain selling, general, and administrative (“SG&A”) expenses, primarily related to previously disclosed government investigations and related litigation that management believes are not indicative of long-term business operations.Please refer to the schedules in this news release that provide supplemental information reconciling results determined under GAAP to adjusted results. Highlights of Operations for the Third Quarter Adjusted net income for the third quarter of 2010 was favorable in comparison to the third quarter of 2009 primarily due to the performance of the Medicare prescription drug plan (“PDP”) and Medicaid segments, as well as lower SG&A expense.These improvements were offset in part by the loss of gross margin from the December 31, 2009, withdrawal of our Medicare Advantage private fee-for-service (“PFFS”) plans, and from reduced membership in our Medicare Advantage coordinated care plans (“CCPs”) due mainly to the impact of the previously disclosed 2009 CMS marketing sanction. -MORE- WCG Reports Third Quarter 2010 Results Page 2 November 4, 2010 Membership as of September 30, 2010, decreased to 2.2 million compared with 2.3 million members as of September 30, 2009.Medicaid segment membership increased by 6,000 year-over-year to 1.3 million as of September 30, 2010, principally due to growth in the Georgia Medicaid program.Medicare Advantage membership decreased year-over-year by 124,000 members.The withdrawal from PFFS plans reduced membership by 101,000 year-over-year.Medicare Advantage CCP membership decreased 23,000, and PDP membership decreased 12,000 year-over-year, principally due to the impact of the 2009 CMS marketing sanction. Premium revenue for the third quarter 2010 decreased 17% year-over-year to $1.4 billion.The decrease is attributable to the withdrawal of PFFS plans and to the impact of the 2009 CMS marketing sanction on Medicare Advantage CCP premium revenue, offset in part by growth in revenue for the Medicaid and PDP segments. Medical benefits expense was $1.1 billion, a decrease of 19% from the third quarter of 2009.The medical benefits ratio (“MBR”) was 82.8% in the third quarter of 2010, compared with 85.2% in the third quarter of 2009.Excluding the impact of premium taxes, the third quarter 2010 MBR was 83.9%, a decrease of 270 basis points from 86.6% in the third quarter of 2009.The decrease was driven by the improved performance of the Company’s PDPs and Medicaid plans, as well as the withdrawal from PFFS plans. SG&A expense as determined under GAAP was $162 million in the third quarter of 2010, compared with $196million for the same period in 2009.Adjusted SG&A was $169 million in 2010, a decrease of 9% from $186 million in the same period last year.Adjusted SG&A expense excludes a net benefit of $7 million resulting from directors and officers (“D&O”) liability insurance recoveries of $25 million, offset in part by $18 million in government investigations and related litigation expense.The year-over-year decrease in adjusted SG&A expense resulted principally from the reduction in the Georgia Medicaid program premium tax rate, the withdrawal from PFFS plans, and from gains in operating efficiency.Adjusted SG&A expense was 12.2% of total revenues in the third quarter of 2010, compared with 11.2% of total revenues in the same period in 2009, due primarily to a lower revenue base in 2010 resulting from the withdrawal of the Company’s PFFS plans and the impact of the 2009 CMS marketing sanction. Cash Flow and Financial Condition Highlights Net cash used in operating activities as determined under GAAP was $72 million, compared with net cash provided by operating activities of $70 million for the nine month periods ended September 30, 2010 and 2009, respectively.Net cash used in operating activities, modified for the timing of receipts from and payments to the Company’s government clients, was $28 million for the nine months ended September30, 2010, compared with net cash provided by operating activities of $142 million for the nine months ended September 30, 2009. As of September 30, 2010, unregulated cash and short-term investments were approximately $201 million.Unregulated cash and short-term investments were approximately $160 million as of June 30, 2010, $120 million on December 31, 2009, and $93 million on September 30, 2009. -MORE- WCG Reports Third Quarter 2010 Results Page 3 November 4, 2010 Days in claims payable were 56 days as of September 30, 2010, compared with 54 days as of June 30, 2010, and 56 days as of September 30, 2009.Excluding the impact of Medicare Advantage PFFS plans, days in claims payable were 55 days as of September 30, 2010, 51 days as of June 30, 2010, and 52 days as of September 30, 2009. Financial Outlook WellCare is updating its financial outlook for the year ended December 31, 2010.Adjusted net income per diluted share now is expected to be between approximately $2.30 and $2.35, an increase from the previous guidance for adjusted net income per diluted share of between approximately $2.05 and $2.20.The following elements of WellCare’s financial outlook also have changed. · Premium revenue is expected to be between approximately $5.40 and $5.45 billion, an increase from the previous guidance of $5.30 to $5.40 billion. · The 2010 Medicaid segment MBR is anticipated to be above the 2009 MBR.The previous guidance was for the 2010 Medicaid segment MBR to be below the 2009 MBR.Excluding the impact of premium taxes, the 2010 Medicaid segment MBR is expected to decrease relative to the 2009 MBR. · The adjusted administrative expense ratio is expected to be in the mid-12% range, down from the high 12% range as described in the previous guidance. The following elements of WellCare’s financial outlook are unchanged from the Company’s previous guidance. · The 2010 Medicare Advantage segment MBR will decrease relative to the 2009 MBR. · The 2010 PDP segment MBR will decrease from the 2009 MBR. Webcast A discussion of WellCare’s third quarter 2010 results will be webcast live on Thursday, November 4, 2010, beginning at 8:30 a.m. Eastern Time.A replay will be available beginning approximately one hour following the conclusion of the live broadcast and will be available for 30 days.The webcast is available via the Company’s web site at www.wellcare.com and at www.earnings.com. About WellCare Health Plans, Inc. WellCare Health Plans, Inc. provides managed care services targeted to government-sponsored health care programs, focusing on Medicaid and Medicare.Headquartered in Tampa, Florida, WellCare offers a variety of health plans for families, children, and the aged, blind, and disabled, as well as prescription drug plans.The Company served approximately 2.2 million members nationwide as of September 30, 2010.For more information about WellCare, please visit the Company’s website at www.wellcare.com. -MORE- WCG Reports Third Quarter 2010 Results Page 4 November 4, 2010 Cautionary Statement Regarding Forward-Looking Statements This news release contains “forward-looking” statements that are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar expressions are forward-looking statements.Our financial outlook contains forward-looking statements.Forward-looking statements involve known and unknown risks and uncertainties that may cause WellCare’s actual future results to differ materially from those projected or contemplated in the forward-looking statements.These risks and uncertainties include, but are not limited to, WellCare’s current financial outlook for 2010 and progress on top priorities such as improving health care quality and access, ensuring a competitive cost position, and reestablishing prudent, profitable growth. Additional information concerning these and other important risks and uncertainties can be found under the captions “Cautionary Statement Regarding Forward-Looking Statements” and “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, and other filings by WellCare with the U.S. Securities and Exchange Commission, which contain discussions of WellCare’s business and the various factors that may affect it.WellCare undertakes no duty to update these forward-looking statements to reflect any future events, developments, or otherwise. -MORE- WCG Reports Third Quarter 2010 Results Page 5 November 4, 2010 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; dollars in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Premium $ Investment and other income Total revenues Expenses: Medical benefits Selling, general and administrative Depreciation and amortization Interest 4 Total expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ $ ) $ Net income (loss) per common share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average common shares outstanding: Basic Diluted -MORE- WCG Reports Third Quarter 2010 Results Page 6 November 4, 2010 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Sept. 30, Dec. 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Investments Premium and other receivables, net Funds receivable for the benefit of members Prepaid expenses and other current assets, net Deferred income tax asset Total current assets Property, equipment and capitalized software, net Goodwill Other intangible assets, net Long-term investments Restricted investments Deferred income tax asset Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Medical benefits payable $ $ Unearned premiums Accounts payable Other accrued expenses and liabilities Current portion of amounts accrued related to investigation resolution Other payables to government partners Income taxes payable Total current liabilities Amounts accrued related to investigation resolution Other liabilities Total liabilities Commitments and contingencies – – Stockholders’ Equity: Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or outstanding) – – Common stock, $0.01 par value (100,000,000 authorized, 42,538,975 and42,361,207 shares issued and outstanding at September 30, 2010 andDecember31, 2009, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ -MORE- WCG Reports Third Quarter 2010 Results Page 7 November 4, 2010 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; dollars in thousands) Nine Months Ended September 30, Cash provided by (used in) operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Equity-based compensation expense Deferred taxes, net ) Changes in operating accounts: Premium and other receivables, net ) Other receivables from government partners, net – ) Prepaid expenses and other current assets, net ) Medical benefits payable ) Unearned premiums ) ) Accounts payable and other accrued expenses ) ) Other payables to government partners Amounts accrued related to investigation resolution Income taxes, net ) Other, net ) ) Net cash (used in) provided by operating activities ) Cash provided by (used in) investing activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Purchases of restricted investments ) ) Proceeds from maturities of restricted investments Additions to property, equipment and capitalized software, net ) ) Net cash (used in) provided by investing activities ) Cash provided by (used in) financing activities: Proceeds from option exercises and other Purchase of treasury stock ) – Payments on debt – ) Payments on capital leases ) – Funds received (used) for the benefit of members ) Net cash provided by (used in) financing activities ) Cash and cash equivalents: Decrease during the period ) ) Balance at beginning of year Balance at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for taxes $ $ Cash paid for interest $ $ Equipment acquired through capital leases $ $ -MORE- WCG Reports Third Quarter 2010 Results Page 8 November 4, 2010 WELLCARE HEALTH PLANS, INC. MEMBERSHIP STATISTICS As of September 30, Membership by Program Medicaid Membership TANF S-CHIP SSI and ABD FHP Total Medicaid Membership Medicare Membership Medicare Advantage Prescription Drug Plan (stand-alone) Total Medicare Membership Total Membership Medicaid Membership by State Florida Georgia Other states Total Medicaid Membership -MORE- WCG Reports Third Quarter 2010 Results Page 9 November 4, 2010 WELLCARE HEALTH PLANS, INC. SEGMENT INFORMATION (Unaudited; dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, Premium revenue: Medicaid: Florida $ Georgia Other states Total Medicaid Medicare: Medicare Advantage plans Prescription Drug plans Total Medicare Total Premium Revenue $ -MORE- WCG Reports Third Quarter 2010 Results Page 10 November 4, 2010 WELLCARE HEALTH PLANS, INC. UNAUDITED SUPPLEMENTAL INFORMATION Reconciliation of GAAP Statements of Operations to Adjusted Statements of Operations (Dollars in thousands except per-share data) The Company reports adjusted operating results on a non-GAAP basis to exclude certain expenses that management believes are not indicative of longer-term business trends and operations.Following are statements of operations and related measures for the third quarters ended September 30, 2010 and 2009, as determined under GAAP, reconciled to the adjusted statements of operations and related measures for each of the same periods. Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 GAAP Adjustments Adjusted GAAP Adjustments Adjusted Revenues: Premium $ 1,385,874 $ – $ 1,385,874 $ 1,666,031 $ – $ 1,666,031 Investment and other income – – Total revenues – – Expenses: Medical benefits – – Selling, general, and administrative (a) (b) (c) (a) (b) Depreciation and amortization – – Interest – 4 – 4 Total expenses Income before income taxes Income tax expense Net income $ 42,916 $ (5,062) $ 37,854 $ 28,660 $6,049 $ 34,709 Weighted average shares: Basic – – Diluted – – Net income per share: Basic $ 1.01 $ (0.12) $ 0.89 $ 0.68 $ 0.15 $ 0.83 Diluted $ 1.00 $ (0.11) $ 0.89 $ 0.68 $ 0.14 $ 0.82 Medical benefits ratio: Medicaid 86.9% % 86.9% 87.2% 87.2% Medicare Advantage 78.7% 78.7% 83.4% 83.4% Prescription Drug Plans 71.7% 71.7% 83.2% 83.2% Aggregate 82.8% % 82.8% 85.2% 85.2% Administrative expense ratio 11.6% % 0.6% (a) (b) (c) 12.2% 11.7% -0.5% (a) (b) 11.2% Days in claims payable 56 56 56 56 (a) Investigation-related legal, accounting, employee retention, and other costs:Administrative expenses associated with the government and Company investigations, net of D&O insurance recoveries, amounted to a credit of $10.5 million and expense of $9.0 million, in the quarters ended September 30, 2010 and 2009, respectively. (b) Liability for investigation resolution:Based on the status of the government investigations, the Company recorded expense of $2.3 million and $0.5 million, respectively, in the quarters ended September 30, 2010 and 2009. (c) Liability for securities class action litigation resolution:The Company recorded expense of $0.8 million in the three months ended September 30, 2010, as its estimate for the resolution of putative securities class action litigation. -MORE- WCG Reports Third Quarter 2010 Results Page 11 November 4, 2010 WELLCARE HEALTH PLANS, INC. UNAUDITED SUPPLEMENTAL INFORMATION Reconciliation of GAAP Statements of Operations to Adjusted Statements of Operations (Dollars in thousands except per-share data) Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 GAAP Adjustments Adjusted GAAP Adjustments Adjusted Revenues: Premium $ 4,077,269 $ – $ 4,077,269 $ 5,245,809 $– $ 5,245,809 Investment and other income – – Total revenues – – Expenses: Medical benefits – – Selling, general, and administrative (a)(b) (c) (a)(b) Depreciation and amortization – – Interest – – Total expenses (Loss) income before income taxes Income tax (benefit) expense Net (loss) income $ (79,537) $ 83,806 $ 28,732 $ 78,026 $ 106,758 Weighted average shares: Basic – – Diluted – Net (loss) income per share: Basic $ (1.88) $ 3.86 $ 1.98 $ 0.69 $ 1.87 $ 2.56 Diluted $ (1.88) $ 3.84 $ 1.96 $ 0.68 $ 1.86 $ 2.54 Medical benefits ratio: Medicaid 86.6% 86.6% 85.8% 85.8% Medicare Advantage 78.6% 78.6% 82.2% 82.2% Prescription Drug Plans 84.4% 84.4% 93.6% 93.6% Aggregate 84.3% 84.3% 85.3% 85.3% Administrative expense ratio 18.1% -6.1% (a)(b) (c) 12.0% 13.0% -1.8% (a) (b) 11.2% (a) Investigation-related legal, accounting, employee retention, and other costs:Administrative expenses associated with the government and Company investigations, net of D&O insurance recoveries, amounted to a credit of $1.1 million and expense of $32.9 million, in the nine months ended September 30, 2010 and 2009, respectively. (b) Liability for investigation resolution:Based on the status of the government investigations, the Company recorded expense of $56.7 million and $60.2 million, respectively, in the nine months ended September 30, 2010 and 2009. (c) Liability for securities class action litigation resolution:The Company recorded expense of $194.8 million in the nine months ended September 30, 2010, as its estimate for the resolution of putative securities class action litigation. -MORE- WCG Reports Third Quarter 2010 Results Page 12 November 4, 2010 WELLCARE HEALTH PLANS, INC. UNAUDITED SUPPLEMENTAL INFORMATION Reconciliation of Medical Benefits Ratios and Administrative Expense Ratio to Medical Benefits Ratios and Administrative Expense Ratio Modified to Exclude Premium Taxes and Certain Specified Expenses The Company reports MBRs and administrative expense ratios on a non-GAAP basis that excludes premium taxes paid primarily on Medicaid managed care premium revenue, as well as certain investigation and litigation-related administrative expenses, net of D&O insurance recoveries.The Company believes that MBRs and administrative expense ratios excluding premium taxes are useful measures for investors, as premium taxes are recorded as both revenue of and expense to the Company, and therefore do not affect the Company’s operating results.In addition, certain investigation and litigation-related administrative expenses, net of D&O insurance recoveries, are excluded from the administrative expense ratio, as management believes these expenses are not indicative of longer-term business trends and operations. GAAP Adjustments (see pages 10 and 11) Adjusted Premium Tax Impact Excluding Premium Taxes Three Months Ended September 30, 2010 Medical benefits ratio: Medicaid % Medicare Advantage % % % PDP % % % Aggregate % Administrative expense ratio % % % -1.2 % % Three Months Ended September 30, 2009 Medical benefits ratio: Medicaid % Medicare Advantage % % % PDP % % % Aggregate % Administrative expense ratio % -0.5
